IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

_|

PNC Bank, National Association, Successor |n Interest
Via Merger To National City Bank,

Plaintiff, Case No. 2018-cv-3342
v.

Wallace D. Locl<ard; Cornmonwealth Edison
Company

 

Defendants._

MOTION FOR D T OF FORE AND A
NOW COMES the Plaintiff, PNC Bank, National Association, Successor In interest Via Merger
To National City Bank, by its attorneys Crowley & Larnb, P.C., and moves the Court for the entry ofa

]udgment of Foreclosure and Sale in its favor and against the Defendants
Wallace D. Lockard and Commonwealth Edison Company and as grounds thereofstate:

As appears from the Affidavit of Plaintiff in support Of this Motion attached hereto as Exhibit
1, and from the pleadings and admissions on file, there is no genuine issue as to any material fact,

and the Plaintiff is entitledth a ]udgment of Foreclosure and Sale in this case as a matter of law.

PNC Bank, National Association, Successor In lnterest
Via Merger To National City Bank

By: fsi Matthew L. Hendricksen
One of Its Attorneys

james M. Crowley (ARDC #6182597]
Matthew L. Hendricksen [ARDC#6296720)
PLUNKET'I` COONEY, P.C.

221 N. LaSalle Street, Suite 1550

Chicago, Illinois 60601

[312] 670-6900
icrowlevlamh@nlunl<ettcoonev.cnm
mhendi'icl<sen@nlunkettcnonev.cmn

IN THE UNlTED STATES DISTRICT COURT
NORTHERN DlSTRlCT OF ILLlNOlS, EASTERN DlVlSlON

PNC Bank, Nationai Association, Successor In
Interest Via Merger To National City Bank,

Plaintiff, Case No. 2018-cv-3342

 

v. Hon.Rebecca R. Pallmeyer
Wallace D.Lockard;Commonwealth Edison Magistrate iudge: Honorable M. David
Company Weisman.
Defendants._

AFFIDAVIT OF MORTGAGEE IN SUPPORT OF MOTION FOR
JUDGMENT OF FORECLOSURE AND SALE

 

I, Cory R. Baldwin, being first duly sworn on oath deposes and states that if sworn as a
witness would testify as follows:

l. Thatl have personal knowledge of the facts stated in this Afl`ldavit and if sworn as a
witness I could testify competently thereto.

2. 'I`hat l am a Vice Prcsident in the Asset Resolution Tcam with PNC Bank, National
Association, successor to National City Bank, (“Plaintiff” or “PNC") and that in such capacity l am
familiar with the books and records of Plaintiff; I have personally examined same; and l am duly
authorized to make this Af`fidavit on behalf of Plaintiff.

3. As a Vice President with PNC, lam charged with overseeing and managing certain
loan accounts, including the Loan which is the subject of this lawsuit (“Loan”), which is evidenced
by the Note (defined in 115) and secured by the Mortgage (deiined in 1|5).

4. As a result of my duties of overseeing and managing the Loan, l am familiar with

EXH|BW_,_`LLF_

amounts due upon the Loan and resulting Judgment (defmed in ill l), as well as P|aintiff"s collection
efforts thereupon.

5. T hat I am familiar with the following instrument to be foreclosed: A Mortgage
(hereaiter “Mortgage”) executed on May 16, 2007 by Wallace D. Lockard (“Borrower”), as
Mortgagor in favor of Plaintiff, as Mortgagee, and recorded against the property commonly known as
1913-17 S Jefferson Street, Chicago, illinois (“Property”) to secure an indebtedness in the sum of
$100,000.00 as evidenced by a Promissory Note executed Borrower in favor of Piaintiff on July 6,

2007 (the “Note”). Copies of the Mortgage and Note are attached hereto as Exhibits A and B.

 

6. PNC Bank, National Association, successor to National City Bank is the legal holder
of said Note and Mortgage given as security therefore.

7. The real estate conveyed by the Mortgage was fee simple.

8. I am familiar with the books of original entry and accounts maintained by Plaintiff,
for the collection due on the Loan.

9. I am familiar with the current status of the Loan account

10. Defaults occurred under the terms of the Note and Mortgage due to Lockard's
failure to pay the monthly installments due on the Note. Thereafter Plaintiff filed suit for
breach of the Note and on December 13, 2017 judgmentwas entered in favor of Plaintiff and
against Lockard in the amount of $145,534.94 (hereafter"]udgment"] in the related case of 17-
cv-05340 in the United State District Court, Northern District of Illinois before the Honorable
judge Gettleman (“Breach of Note Action"]. Exh_l_b_g_(§.

ll. Subsequent to the date of the Judgment, Borrower has defaulted under upon the

Mortgage for failure to pay amounts due on the Judgment.

12. Since the entry of the Judgment, P|aintiff has not received or collected any money due

on the Judgment. As such the full amount of the Judgment remains due and owing to Plaintiff.

13. There is due and owing to the Plaintiff the following amounts:

JUDGMENT BALANCE THROUGH September 18, 2018:

Judgment Balance entered 12/13/17

Post Judgment [nterest at l.65% from 12/13/ 17

Attorney Fees since 12/13/17
Total

Per Diem after September 18, 2018: $6.58

WHEREFORE, affiant further sayeth naught.

l, Cory R. Baldwin, being first duly sworn on oath, state that l have read the foregoing

$145,534.94
$I ,835.53

§16,286.87
$163,657.34

Aft`idavit and believe the contents therein are true, in substance and fact.
//;/%?___\

Cory R. Baldwin, Vice President - Asset Resolution

PNC Bank, National Association

SUBSCRIBED AND SWORN TO
before me this §'°‘ day of
October, 2018

»-. ~;s\<e;;t sss seagram
NOTARY PUBLIC

Jamcs M. Crowley, Esq. (ARDC #6182597)
Matthew L. Hendricksen, Esq. (ARDC #6296720)
Plunkett Cooney P.C.

221 N. LaSalie Street, Suite 1550

Chicago, IL 60601

Telephone: (312) 670-6900

1'crowley@glunkegcogney,ggm
mhendricksen@glunl<ettcooney,com

0pen.26646.73619.20919315~1

 

SHAR| LEE GIBBS
Nomlv Fuatcc - sTA‘re oF MchleAN

COuN‘rY or= cALHouN

' ` My Cornmlss|nn Explrea:Dsc.'.t3...2QZ-.i; ..

 

Acllng fn the Coun!y of

("'\N\

 

 

EXHIBIT A

 

 

\llllllllllllllllllllll

N¢tl°nol City Bank ee#; 0717103118 Fee: s4e.oo
Oek Brook EDugene "Gene' Moore FiHeF Fee:$10.00
2021 Sprlng Roed. Sulte 150 Oook County Reccrder ot Deede

oak gr°°k, "_ 30523 Dete: 08/20/2007 03:01 PM Pg: 1 of 12

WHEN RECORDED MAiL TO:
Nationel City Benk
Smell Buslneee Banklng"~
101 Weet Woshlngton Street,
700E ` 4 :', `
lndlenepolis, lN 46255 ' ~ ' ` ..,.

SEND TAX NOT|CES TO:
Wellace D. Lockerd
1911 S Jefferson St, Apt 1

Ch|cego. lL 60816 FOR RECORDER'S USE ONLY

This Mortgege prepared by:
Edye Trudeau for Netione| City Bank
Nationel City Bank
2021 Spring Roed, Sulte 160
Oek Brook. lL 60523

 

MORTGAGE
MAX|MUM LIEN. At no time shell the principal amount of indebtedness secured by the Mortgege, not
including sums advanced to protect the security cf the Mortgage. exceed 9100,000.00.

THls Mon'reAeE dated M. le made end executed between wallace o. tecuerd. whose
address is 1911 S Jefiereon St. Apt 1. Chlcego, lL 60616 lreierred to below as "Grentor"l end Nationai City
Bank, whose address is 2021 Spring Road. Sulte 150, Oek Brook, lL 60523 lreierred to below ee "Lender"l.

GRANT OF MORTGAGE. For valuable consideration, Grantor mortgages, warrants, and conveys to Lender all

of Grantor'e right, tit|e, and interest in and to the following described real property, together with all existing or ~

subsequently erected or affixed buildings, improvements and fixtures; all easements, rights of way, and
appurtenancee; all water, water rlghts, watercourses and ditch rights lincluding stock in utilities with ditch or
irrigation rights); and all other rlghts, royalties, and profits relating to the real property, including without
limitation all mlnera|s, oli, gas, geothermal and similar matters, (the "Fleel Property"l located in Cook County,
Stete of illinois:

SlTUATED lN THE COUNTY DF COO|( AND STATE OF lLLlNOlS:

LOT 16 AND 17 |N AYERS AND HAM|LTON A SUBD|V|S|ON 0F THE NORTH 3 ACRES OF LOT 2 IN
BI.OCK 37 lN CANAL TRUSTEE A SUBDIV|SlON OF THE WEST 1l2 AND AS MUCl~l OF THE SOUTH EAST
1I4 AS LlES WEST OF THE SOUTH BRANCH OF THE CH|CAGO RlVER 0F SECT|ON 21, TOWNSH|P 39
NORTH. RANGE 14 EAST OF THE TH|RD PR|NC|PAL MER|D|AN, lN COOI( COUNTY. ILLlNOlS.

The Real Property or its address is commonly known ae 1913 S Jeffereon St. Chicego. lL 60616. The Real
Property tex identification number is 17-21-324-016-0000 & 17-21-324~017-0000.

CROSS-COLLATERAL|ZAT|ON. ln addition to the Note, this Mortgage secures all obligations, debts and
liebiiitles, plus interest thereon, of Grentor to Lender, or any one or more of them, es weil as all claims by
Lender against Grantor or any one or more of them, whether now existing or hereafter arising. whether related

j
ar

0717103118 Page: 2 of 12

MORTGAGE
(Continued) Page 2

a_

 

 

 

 

or unrelated to the purpose of the Note, whether voluntary or otherwise, whether due or not due, direct or
indirect, determined or undetermined. absolute or contingent, liquidated or unliquidated, whether Grantor may
‘be liable individually or jointly with others, whether obligated as guarantor, surety, accommodation party or
otherwise, and whether recovery upon such amounts may be or hereafter may become barred by any statute of

limitations, and whether the obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.

REVOLV|NG LINE OF CFiEDlT. Speclflcally, in addition to the amounts specified ln the indebtedness definition,
and without ilmitatfon, this Mortgage secures a revolving line of credit and shall secure not only the amount
which Lender has presently advanced to Grantor under the Note, but also any future amounts which Lender
may advance to Grantor under the Note within twenty l20l years from the date of this Mortgage to the same
extent as if such future advance were made as of the date of the execution of this Mortgage. The revolving
line of credit obligates Lender to make advances to Grantor so long as Grantor complies with all the terms of
the Note end Fielated Documents.

Grantor presently assigns to Lender all of Grantor's rlght, tit|e, and interest in and to all present and future
leases of the Property and all Flents from the Property. in addition, Grantor grants to Lender a Unlform
Commercia| Code security interest in the Personal Property and Rents.

Tl'llS MORTGAGE, INCLUDING THE ASS|GNMENT OF RENTS AND THE SECUR|TY lNTEREST lN THE RENTS
AND PERSONAL PROPERTY, lS GIVEN TO SECURE lAl PAYMENT OF THE lNDEBTEDNESS AND iBl
PERFORMANCE OF ANY AND ALL OBLlGATlONS UNDER THE NOTE. THE RELATED DOCUMENTS, AND TH|S
MORTGAGE. THIS MORTGAGE lS lNTENDED TO AND SHALL BE VAL|D AND HAVE PRlORlTY OVER ALL
SUBSEQUENT LIENS AND ENCUMBRANCES, lNCLUDlNG STATUTORY LiENS. EXCEPT|NG SOLELY TAXES
AND ASSESSMENTS LEV|ED ON THE REAL PROFERTY, TO THE EXTENT OF THE MAX|MUM AMOUNT
SECURED HEREBY. TH|S MOBTGAGE lS GlVEN AND ACCEPTED ON THE FOLLOW|NG TERMS: `

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Mortgage, Grantor shall pay to Lender
all amounts secured by this Mortgage as they become due and shall strictly perform all of Grantor's obligations
under this Mortgage.

POSSESS|ON AND MAlNTENANCE OF THE PROPERTY. Grantor agrees that Grantor‘s possession and use of
the Property shall be governed by the following provisions:

Possesaion end Use. Untl| Defau|t, Grantor may i1l remain in possession and control of the Property; (2)
use, operate or manage the Property; and l3l collect the Flents from the Property.

Duty to Maintaln. Grantor shall maintain the Property in tenantabie condition and promptly perform all
repairs, replacements, and maintenance necessary to preserve its value.

Compliance Wlth Environmental Laws. Grantor represents and warrants to Lender that: l1l During the
period of Grantor‘s ownership of the Property. there has been no use, generation. manufacture, storage,
treatment, disposal, release or threatened release of any Hazardous Substance by any person on, under,
about or from the Property; (2l Grantor has no knowledge of. or reason to believe that there has been,
except as previously disclosed to and acknowledged by Lender in writing, lai any breach or violation of
any Envlronmentai Laws, lbl any use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance on, under, about or from the Property by any prior owners
or occupants of the Property. or (cl any actual or threatened litigation or claims of any kind by any person
relating to such matters: and l3) Except as previously disclosed to and acknowledged by Lender ln
writing. ial neither Grantor nor any tenant. contractor, agent or other authorized user of the Property shall
use, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about
or from the Property; and (b) any such activity shall be conducted in compliance with all applicable
federal. state, and local laws, regulations and ordinances. including without limitation all Environmental
Laws. Grantor authorizes Lender and its agents to enter upon the Property to make such inspections and
tests, at Grantor's expensa, as Lender may deem appropriate to determine compliance of the Property with
this section of the Mortgags. Any inspections or tests made by Lender shall be for Lender's purposes only
and shall not be construed to create any responsibility or liability on the part of Lender to Grantor or to any

 

 

0717103118 Page: 3 of 12

MORTGAGE
lContinuedl Pege 3

___f ; _
other person. The representations and warranties contained herein are based on Grantor'e due diligence in
investigating the Property for Hazardous Substances. Grantor hereby ill releases and waives any future
claims against Lender for indemnity or contribution in the event Grantor becomes liable for cleanup or other
costs under any such laws; and i2l agrees to indemnify, defend, and hold harmless Lender against any
and all claims, |osses, |iabiiities, damages, penalties, and expenses which Lender may directly or indirectly
sustain or suffer resulting from s breach of this section of the Mortgage or as a consequence of any use,
generation, manufacture, storage. disposal, release or threatened release occurring prior to Grantor’s
ownership or interest in the Property. whether or not the same was or should have been known to Grantor.
The provisions of this section of the Mortgage, including the obligation to indemnify and defend, shall
survive the payment of the indebtedness and the satisfaction and reconveyance of the lien of this Mortgage
and shall not be affected by Lender's acquisition of any interest in the Property. whether by foreclosure or
otherwise.

 

 

 

 

 

 

 

Nuissnce, Waste. Grantor shall not cause, conduct or permit any nuisance nor commit, permit, or suffer
any stripping of or waste on or to the Property or any portion of the Property. Wlthout limiting the
generality of the foregoing, Grantor will not remove, or grant to any other party the right to remove, any
timber, minerals iincluding oil and gasl, coa|, clay, scoria, soll, gravel or rock products without Lender's
prior written consent.

Removai of lmprovements. Grantor shall not demolish or remove any improvements from the Fieal property
without Lender's prior written consent. As a condition to the removal of any lmprovements, Lender may
require Grantor to make arrangements satisfactory to Lender to replace such improvements with
improvements of at least equal value.

Lender's flight to Enter. Lender and Lender's agents and representatives may enter upon the Reai Property
at all reasonable times to attend to Lender's interests and to inspect the Rsal Property for purposes of
Grantor'e compliance with the terms and conditions of this Mortgage.

Compllance with Governmental Requirements. Grantor shall promptly comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities applicable to the use or
occupancy of the Property. including without iimitation, the Amerlcans With Disabilities Act. Grantor may
contest in good faith any such law, ordinance, or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Grantor has notified Lender in writing prior to doing
so and so long as, in Lender's sole opinion, Lender's interests in the Property are not jeopardized Lender
may require Grantor to post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.

Duty to Protsct. Grantor agrees neither to abandon or leave unattended the Property. Grantor shall do all
other acts, in addition to those acts set forth above in this section, which from the character and use of the
Property are reasonably necessary to protect and preserve the Property.

DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare immediately due and payable
ali sums secured by this Mortgage upon the sale or transfer, without Lender's prior written consent, of all or
any part of the Rea| Property, or any interest in the Heal Property. A "sa|e or transfer" means the conveyance
of Fieai Property or any right, title or interest in the Ree| Froperty; whether legal, beneficial or equitable;
whether voluntary or involuntary; whether by outright sale, deed, installment sale contract, land contract,
contract for deed, leasehold interest with a term greater than three i3) years, lease-option contract, or by sale,
assignment, or transfer cf any beneficial interest in or to any land trust holding title to the Real Property. or by
any other method of conveyance of an interest in the Fieel Property. However, this option shall not be
exercised by Lender if such exercise is prohibited by federal law or by illinois |aw.

TAXES AND LiENS. The following provisions relating to the taxes and liens on the Property are part of this
Mortgage:

Peyment. Grantor shall pay when due land in ali events prior to delinquencyl ali taxes. payroll taxes,
special taxes, assessments. water charges and sewer service charges levied against or on account of the
Property, and shall pay when due ali claims for work done on or for services rendered or material furnished

 

0717103118 Page: 4 of 12

MORTGAGE
lContinuedl Page 4

 

 

f

 

 

 

to the Property. Grantor shall maintain the Property free of any liens having priority over or equal to the
interest of Lender under this Mortgage. except for those liens specifically agreed to in writing by Lender.
and except for the lien of taxes and assessments not due as further specified in the Filght to Contest
paragraph.

 

 

nght to Contest. Grantor may withhold payment of any tax, assessment, or claim in connection with a
good faith dispute over the obligation to pay, so long es Lender's interest in the Property is not ieopardized.
if a lien arises or is filed as a result of nonpayment, Grantor shall within fifteen (15) days after the lien
arises or. if a lien is filed, within fifteen l15i days after Grantor has notice of the filing, secure the discharge
of the lien, or if requested by Lender. deposit with Lender cash or a sufficient corporate surety bond or
other security satisfactory to Lender in an amount sufficient to discharge the lien plus any costs and
attorneys' fees, or other charges that could accrue as a result of a foreclosure or sale under the iisn. in
any contest, Grantor shall defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property. Grantor shall name Lender as an additional obligee under any surety
bond furnished in the contest proceedings.

Evldence of Payment. Grantor shall upon demand furnish to Lender satisfactory evidence of payment of
the taxes or assessments and shall authorize the appropriate governmental official to deliver to Lender at
any time a written statement of the taxes and assessments against the Property.

Notice of Construction. Grantor shall notify Lender at least fifteen (15l days before any work is
commenced, any services are furnished, or any materials are supplied to the Property. if any mechanic's
lien, materialmen's lien, or other lien could be asserted on account of the work, services, or materials.
Grantor will upon request of Lender furnish to Lender advance assurances satisfactory to Lender that
Grantor can and will pay the cost of such improvements.

PROPERTY DAMAGE lNSURANCE. The following provisions relating to insuring the Property are a part of this
Mortgage:

Malntenence of lnsurance. Grantor shall procure and maintain policies of fire insurance with standard
extended coverage endorsements on a replacement basis for the full insurable value covering all
improvements on the Rea| Property in an amount sufficient to avoid application of any coinsurance clause,
and with a standard mortgagee clause in favor of Lender. Grantor shall also procure and maintain
comprehensive general liability insurance in such coverage amounts as Lender may request with Lender
being named as additional insureds in such liability insurance policies. Additionaliy. Grantor shall maintain
such other insurance, including but not limited to hazard, business interruption and boiler insurance as
Lender may require. Policies shall be written by such insurance companies and in such form as may be
reasonably acceptable to Lender. Grantor shall deliver to Lender certificates of coverage from each insurer
containing a stipulation that coverage will not be cancelled or diminished without a minimum of thirty l30i
days‘ prior written notice to Lender and not containing any disclaimer of the insurer‘s liability for failure to
give such notice. Each insurance policy also shall include an endorsement providing that coverage in favor
of Lender will not be impaired in any way by any act, omission or default of Grantor or any other person.
Should the Reai Property be located in an area designated by the Dlrector of the Federai Emergency
Management Agency as a special flood hazard area, Grantor agrees to obtain and maintain Federai F|ood
lnsurance, if availabie, for the full unpaid principal balance of the loan and any prior liens on the property
securing the ioan, up to the maximum policy limits set under the Nationai F|ood insurance Program, or as
otherwise required by Lender. and to maintain such insurance for the term of the ioan.

Appiication of Froceeds. Grantor shall promptly notify Lender of any loss or damage to the Property.
Lender may make proof of loss if Grantor fails to do so within fifteen (15l days of the casualty. Whether or
not Lender's security is lmpaired, Lender may, at Lender's election. receive and retain the proceeds of any
insurance and apply the proceeds to the reduction of the indebtedness, payment of any lien affecting the
Property. or the restoration and repair of the Property. if Lender elects to apply the proceeds to restoration
and repair, Grantor shall repair or replace the damaged or destroyed improvements in a manner satisfactory
to Lender. Lender sha|i, upon satisfactory proof of such expenditure, pay or reimburse Grantor from the
proceeds for the reasonable cost of repair or restoration if Grantor is not in default under this Mortgage.

 

 

0717103118 Page: 5 Of 12

MORTGAGE
lContinuedl Page 5

 

 

Any proceeds which have not been disbursed within 180 days after their receipt and which Lender has not
committed to the repair or restoration of the Property shall be used first to pay any amount owing to
Lender under this Mortgage. then to pay accrued interest. and the remeinder, if any, shall be applied to the
principal balance of the lndebtedness. if Lender holds any proceeds after payment in full of the
indebtedness, such proceeds shall be paid to Grantor as Grantor’s interests may appoar,

LENDER‘S EXPEND|TURES. if any action or proceeding is commenced that would materially affect Lender's
interest in the Property or if Grantor fails to comply with any provision of this Mortgage or any Related
Documents. including but not limited to Grantor’s failure to discharge or pay when due any amounts Grantor is
required to discharge or pay under this Mortgage or any Related Documents. Lender on Grantor’s behalf may
ibut shall not be obligated tol take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxas, liens, security interests, encumbrances and other claims, at any time levied or
placed on the Property and paying all costs for insuring, maintaining and preserving the Property. Aii such
expenditures incurred or paid by Lender for such purposes will then bear interest at the rate charged under the
Note from the date incurred or paid by Lender to the date of repayment by Grantor. All such expenses will
become a part of the indebtedness and. at Lender's option, will lA) be payable on demand; (Bi be added to
the balance of the Note and be apportioned among and be payable with any installment payments to become
due during either iii the term of any applicable insurance policy; or l2l the remaining term of the Note: or
(Cl be treated as a balloon payment which will be due and payable at the Note‘s maturity. The Mortgage also
will secure payment of these amounts. Such right shall be in addition to all other rights and remedies to which
Lender may be entitled upon Default.

WARRANTY: DEFENSE OF TiTLE. The following provisions relating to ownership of the Property are a part of
this Mortgage:

Titie. Grantor warrants that: lai Grantor holds good and marketable title of record to the Property in fee
simpie. free and clear of all liens and encumbrances other than those set forth in the Fleal Property
description or in any title insurance policy, title report, or final title opinion issued in favor of, and accepted
by, Lender in connection with this Mortgagel and ibi Grantor has the full right, power, and authority to
execute and deliver this Mortgage to Lender.

Defense of Titie. Subject to the exception in the paragraph above. Grantor warrants and will forever
defend the title to the Property against the lawful claims of all persons. in the event any action or
proceeding is commenced that questions Grantor'e title or the interest of Lender under this Mortgage.
Grantor shall defend the action at Grantor’s expense. Grantor may be the nominal party in such
proceeding, but Lender shall be entitled to participate in the proceeding and to be represented in the
proceeding by counsel of Lender's own choice, and Grantor will deliver, or cause to be delivered, to Lender
such instruments as Lender may request from time to time to permit such participation.

Compliance With l.aws. Grantor warrants that the Property and Grantor’s use of the Property complies
with all existing applicable laws, ordinances, and regulations of governmental authorities.

Survlval of Representations and Warranties. All representations, warranties, and agreements made by
Grantor in this Mortgage shall survive the execution and delivery of this Mortgage. shall be continuing in
nature, and shall remain in full force and effect until such time as Grantor'e indebtedness shall be paid in
full.

CONDEMNATION. The following provisions relating to condemnation proceedings are a part of this Mortgage:

Proceedlngs. lf any proceeding in condemnation is filed, Grantor shall promptly notify Lender in writing,
and Grantor shall promptly take such steps as may be necessary to defend the action and obtain the
award. Grantor may be the nominal party in such proceeding, but Lender shall be entitled to participate in
the proceeding and to be represented in the proceeding by counsel of its own choice, and Grantor will
deliver or cause to be delivered to Lender such instruments and documentation as may be requested by
Lender from time to time to permit such participation.

Appiicetlon of Net Proceeds. if all or any part of the Property is condemned by eminent domain

0717103118Page: 60f12

MORTGAGE
lContinuedl Page 6

 

<_ w F _-`
F _ !

 

 

proceedings or by any proceeding or purchase in lieu of condemnation, Lender may at its election require
that all or any portion of the net proceeds of the award be applied to the indebtedness or the repair or
restoration of the Property. The net proceeds of the award shall mean the award after payment of all
reasonable costs, expenses, and attorneys' fees incurred by Lender in connection with the condemnation.

. lMPOSiTloN 0F TAXES. FEES AND CHARGES B¥ GOVERNMENTAL AUTHORIT|ES. The following provisions
relating to governmental taxes, fees and charges are a part of this Mortgage:

Current Taxes. Fees and Cherges. Upon request by Lender. Grantor shall execute such documents in
addition to this Mortgage and take whatever other action is requested by Lender to perfect and continue
Lender's lien on the Real Property. Grantor shall reimburse Lender for all taxes, as described beiow.
together with all expenses incurred in recordingl perfecting or continuing this Mortgage, including without
limitation all taxes. fees, documentary stamps, and other charges for recording or registering this Mortgage.

Texes. The following shall constitute taxes to which this section applies: (1i a specific tax upon this type
of Mortgage or upon all or any part of the indebtedness secured by this Mortgage: i2l a specific tax on
Grantor which Grantor is authorized or required to deduct from payments on the indebtedness secured by
this type of Mortgage: i3i a tax on this type of Mortgage chargeable against the Lender or the holder of
the Note; and i4l a specific tax on ali or any portion of the indebtedness or on payments of principal and
interest made by Grantor.

Subsequent Texea. if any tax to which this section applies is enacted subsequent to tha date of this
Mortgage, this event shall have the same effect as Defau|t, and Lender may exercise any or all of its
available remedies for Default as provided below unless Grantor either ill pays the tax before it becomes
delinquent, or i2l contests the tax as provided above in the Taxes and Liens section and deposits with
Lender cash or a sufficient corporate surety bond or other security satisfactory to Lender.

SECUR|TY AGREEMENT; FlNANClNG STATEMENTS. The following provisions relating to this Mortgage as a
security agreement are a part of this Mortgage:

Securlty Agreement. Thls instrument shall constitute a Security Agreement to the extent any of the
Property constitutes fixtures, and Lender shall have ali of the rights of a secured party under the Uniform
Commerciai Code as amended from time to time.

Sscurity interest. Upon request by Lender. Grantor shell take whatever action is requested by Lender to
perfect and continue Lender's security interest in the Fients end Personal Property. in addition to recording
this Mortgage in the real property records, Lender may, at any time and without further authorization from
Grantor. file executed counterparts, copies or reproductions of this Mortgage as a financing statement.
Grantor shall reimburse Lender for all expenses incurred in perfecting or continuing this security interest.
Upon default, Grantor shall not remove, sever or detach the Personal Property from the Property. Upon
default, Grantor shall assemble any personal Property not affixed to the Property in a manner and at a place
reasonably convenient to Grantor and Lender and make it available to Lender within three (3) days after
receipt of written demand from Lender to the extent permitted by applicable law.

Addresses. The mailing addresses of Grantor idebtori and Lender lsecured partyl from which information
concerning the security interest granted by this Mortgage may be obtained leach as required by the
Uniform Commercial Codel are as stated on the first page of this Mortgage.

FURTHER ASSURANCES: ATTORNEY-lN-FACT. The following provisions relating to further assurances and
attorney-in~fact are a part of this Mortgage:

Further Assurences. At any time, and from time to time, upon request of Lender. Grantor will make,
execute and deliver, or will cause to be made, executed or delivered, to Lender or to Lender's designee, and
when requested by Lender. cause to be filed. recorded, refiled, or rerecorded, as the case may be. at such
times and in such offices and places as Lender may deem appropriate, any and all such mortgages, deeds
of trust, security daeds, security agreements, financing statements, continuation statements, instruments
of further assurance, certificates, and other documents as may, in the sole opinion of Lender. be necessary
or desirable in order to effectuate, compiete, perfect, continuel or preserve iii Grantor'e obligations

 

 

0717103118 Page: 7 of 12

MORTGAGE
lContinuedl Poge 7

under the Note, this Mortgage, and the Fielated Documents, and l2i the liens and security interests
created by this Mortgage as first and prior liens on the Property. whether now owned or hereafter acquired
by Grantor. Uniess prohibited by law or Lender agrees to the contrary in writing. Grantor shall reimburse
Lender for ali costs and expenses incurred in connection with the matters referred to in this paragraph.

 

 

Attorney-in-Fect. lf Grantor fails to do any of the things referred to in the preceding paragraph. Lender may
do so for and in the name of Grantor and at Grantor’s expense. For such purposes, Grantor hereby
irrevocably appoints Lender as Grantor’s attorney-in-fact for the purpose of making. executing, delivering,
filing, recording, and doing eli other things as may be necessary or desirabie, in Lender's sole opinion, to
accomplish the matters referred to in the preceding paragraph.

FULL PERFORMANCE. if Grantor pays ali the indebtedness when due, and otherwise performs ali the
obligations imposed upon Grantor under this Mortgage, Lender shall execute and deliver to Grantor a suitable
satisfaction of this Mortgage and suitable statements of termination of any financing statement on file
evidencing Lender's security interest in the Fisnts and the Personal Property. Grantor will pay, if permitted by
applicable iaw, any reasonable termination fee as determined by Lender from time to time.

RE|NSTATEMENT 0F SECURITY lNTEl-'lEST. if payment is made by Grantor, whether voluntarily or otherwise,
or by guarantor or by any third party, on the indebtedness and thereafter Lender is forced to remit the amount
of that payment iA) to Grantor’s trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, (Bi by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over Lender or any of Lender's property, or iC) by reason of any
settlement or compromise of any claim made by Lender with any claimant iinciuding without limitation
Grantori, the indebtedness shall be considered unpaid for the purpose of enforcement of this Mortgage and this
Mortgage shall continue to be effective or shall be reinstated, as the case may be, notwithstanding any
cancellation of this Mortgage or of any note or other instrument or agreement evidencing the indebtedness and
the Property will continue to secure the amount repaid or recovered to the same extent as if that amount never
had been originally received by Lender. and Grantor shall be bound by any judgment, decree, order, settlement
or compromise relating to the indebtedness or to this Mortgage.

DEFAULT. Defauit will occur if payment in full is not made immediately when due.

RIGHTS AND REMED|ES ON DEFAULT. Upon Defauit and at any time thereafter, Lender. at Lender's option,
may exercise any one or more of the following rights and remedies, in addition to any other rights or remedies
provided by iaw:

Accelerete lndebtedness. Lender shall have the right at its option without notice to Grantor to declare the
entire indebtedness immediately due and payebie, including any prepayment penalty which Grantor would
be required to pay.

UCC Remedies. With respect to all or any part of the Personal Property, Lender shall have ali the rights and
remedies of a secured party under the Uniform Commerciai Code.

Collect Flents. Lender shall have the right, without notice to Grantor. to take possession of the Property
and collect the Flents, including amounts past due and unpaid, and apply the net proceeds, over and above
Lender's costs, against the lndebtedness. in furtherance of this right, Lender may require any tenant or
other user of the Property to make payments of rent or use fees directly to Lender. if the Fients are
collected by Lender. then Grantor irrevocably designates Lender as Grantor's attorney-in-fact to endorse
instruments received in payment thereof in the name of Grantor and to negotiate the same and collect the
proceeds. Payments by tenants or other users to Lender in response to Lender's demand shall satisfy the
obligations for which the payments are made, whether or not any proper grounds for the demand existed.
Lender may exercise its rights under this subparagraph either in person, by egent, or through a receiver.

Mortgagee`in Poesesslon. Lender shall have the right to be placed as mortgagee in possession or to have a
receiver appointed to take possession of ali or any part of the Property. with the power to protect and
preserve the Property. to operate the Property preceding foreclosure or sale, and to collect the Fients from
the Property and apply the proceeds, over and above the cost of the receivarship, against the

 

0717103118 Page: 8 Of 12

MORTGAGE
lContinuedl Fege 8

 

 

lndebtednass. The mortgagee in possession or receiver may serve without bond if permitted by iaw.
Lender's right to the appointment of a receiver shall exist whether or not the apparent value of the Property

exceeds the indebtedness by a substantial amount. Employment by Lender shall not disqualify a person
from serving as a receiver.

Judiciei Foreclosure. Lender may obtain a judicial decree foreclosing Grantor’s interest in aii or any part of
the Property.

Deflclency Judgment. if permitted by applicable iaw, Lender may obtain a judgment for any deficiency
remaining in the indebtedness due to Lender after application of all amounts received from the exercise of
the rights provided in this section.

Other Remedies. Lender shall have ali other rights and remedies provided in this Mortgage or the Note or
available at law or in equity.

Sele of the Property. To the extent permitted by applicable law, Grantor hereby waives any and all right to
have the Property marshaliad. in exercising its rights and remedies. Lender shall be free to sell ali or any
part of the Property together or separateiy, in one sale or by separate sales. Lender shall be entitled to bid
at any public sale on all or any portion of the Property.

Notlce of Sele. Lender shall give Grantor reasonable notice of the time and place of any public sale of the
Personal Property or of the time after which any private sale or other intended disposition of the Personal
Property is to be made. Reasonabie notice shall mean notice given at least ten llOi days before the time of
the sale or disposition. Any sale of the Personal Property may be made in conjunction with any sale of the
Reai Property.

Eiection of Remedies. Election by Lender to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an obligation of Grantor under
this Mortgage, after Grantor’s failure to perform, shall not affect Lender's right to declare a default and
exercise its remedies. Nothing under this Mortgage or otherwise shall be construed so as to limit or restrict
the rights and remedies available to Lender following Defauit, or in any way to limit or restrict the rights
and ability of Lender to proceed directly against Grantor and/or against any other co~maker. guarantor,
surety or endorser and/or to proceed against any other collateral directly or indirectly securing the
indebtedness

Attorneys' Fees: Expenses. if Lender institutes any suit or action to enforce any of the terms of this
Mortgage, Lender shall be entitled to recover such sum as the court may adjudge reasonable as attorneys'
fees at trial and upon any appeei. Whether or not any court action is involved, and to the extent not
prohibited by iaw, all reasonable expenses Lender incurs that in Lender's opinion are necessary at any time
for the protection of its interest or the enforcement of its rights shall become a part of the indebtedness
payable on demand end shall bear interest at the Note rate from the date of the expenditure until repaid.
Expenses covered by this paragraph include, without iimitation, however subject to any limits under
applicable law, Lender's attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including attorneys' fees and expenses for bankruptcy proceedings iinciuding efforts to modify or vacate
any automatic stay or injunctionl, appeals, end any anticipated post-judgment collection services, the cost
of searching records, obtaining title reports iinciuding foreclosure reports), surveyors‘ reports, and appraisal
fees and title insurance, to the extent permitted by applicable lew. Grantor also will pay any court costs, in
addition to ali other sums provided by iaw.

NOTlCES. Any notice required to be given under this Mortgage, including without limitation any notice of
default and any notice of sale shall be given in writing, and shall be effective when actually deliverad, when
actually received by teiefacsimiie iuniess otherwise required by iawi, when deposited with a nationally
recognized overnight courier. or, if msiled, when deposited in the United Statss mail, as first class. certified or
registered mail postage prepaid, directed to the addresses shown near the beginning of this Mortgage. Aii
copies of notices of foreclosure from the holder of any lien which has priority over this Mortgage shall be sent
to Lender's address, as shown near the beginning of this Mortgage. Any party may change its address for
notices under this Mortgage by giving formal written notice to the other parties. specifying that the purpose of

 

0717103118 Page: 9 of 12

MORTGAGE
lContinuedl Page 9

 

 

 

the notice is to change the party's address. For notice purposes, Grantor agrees to keep Lender informed at all
times of Grantor'e current address. Uniess otherwise provided or required by law. if there is more than one
' Grantor, any notice given by Lender to any Grantor is deemed to be notice given to ali Grantors.

TO REINSTATEMENT Pl-'iOViDED BY ANY LAW NOW EX|ST|NG OR HERE|NAFTER ENACTED .
MlSCELLANEOUS PROVIS|ONS. The following miscellaneous provisions are a part of this Mortgage:

Amendments. This Mortgage, together with any Related Documents, constitutes the entire understanding
and agreement of the parties as to the matters set forth in this Mortgage. No alteration of or amendment
to this Mortgage shall be effective unless given in writing end signed by the party or parties sought to be
charged or bound by the alteration or amendment.

Annuai l-'leports. lf the Property is used for purposes other than Grantor’s residence, Grantor shall furnish
to Lender. upon request, a certified statement of net operating income received from the Property during
Grantor’s previous fiscal year in such form and detail as Lender shall require. "Net operating income" shall
mean ali cash receipts from the Property less all cash expenditures made in connection with the operation
of the Property.

Caption Headlngs. Caption headings in this Mortgage are for convenience purposes only and are not to be
used to interpret or define the provisions of this Mortgage.

Govarnlng Lew. This Mortgage will be governed by federal law applicable to Lender and, to the extent not
preempted by federal law. the laws of the Stete of illinois without regard to its conflicts of law provisions.
This Mortgage has been accepted by Lender in the State of illinois.

i\io Waiver by Lender. Lender shall not be deemed to have waived any rights under this Mortgage unless
such waiver is given in writing and signed by Lender. No delay or omission on the part of Lender in
exercising any right shall operate as a waiver of such right or any other right, A waiver by Lender of a
provision of this Mortgage shall not prejudice or constitute a waiver of Lender's right otherwise to demand
strict compliance with that provision or any other provision of this Mortgage. No prior waiver by Lender.
nor any course of dealing between Lender and Grantor, shall constitute a waiver of any of Lender's rights
or of any of Grantor’s obligations as to any future transactions. Whenever the consent of Lender is
required under this Mortgage, the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in ali cases such consent
may be granted or withheld in the sole discretion of Lender.

Sevarabiiity. if a court of competent jurisdiction finds any provision of this Mortgage to be illegal, invalid,
or unenforceable as to any circumstance, that finding shall not make the offending provision illegai, invalid.
or unenforceable as to any other clrcumstance. if feasibie, the offending provision shall be considered
modified so that it becomes ie|ai, valid and enforceable. if the offending provision cannot be so modified,
it shall be considered deleted from this Mortgage. Uniess otherwise required by law. the illegality,
lnvaiidity, or unenforceability of any provision of this Mortgage shall not affect the legality. validity or
enforceability of any other provision of this Mortgage.

Merger. There shall be no merger of the interest or estate created by this Mortgage with any other interest
or estate in the Property at any time held by or for the benefit of Lender in any capacity, without the
written consent of Lender.

Succeesors and Asslgne. Subject to any limitations stated in this Mortgage on transfer of Grantor’s
interest, this Mortgage shall be binding upon and inure to the benefit of the parties, their successors and
assigns. if ownership of the Property becomes vested in a person other than Grantor. Lender, without
notice to Grantor, may deal with Grantor'e successors with reference to this Mortgage and the

 

 

0717103118 Page: 10 of 12

MCRTGAGE
lContinuedl Page 10

4-
_

indebtedness by way of forbearance or extension without releasing Grantor from the obligations of this
Mortgage or liability under the indebtedness.

Time is of the Essence. Time is of the essence in the performance of this Mortgage.

Walve Jury. Aii parties to this Mortgage hereby waive the right to any jury trial in any sction, proceeding,
or counterclaim brought by any party against any other party.

Waiver of l-lomestead Exemption. Grantor hereby releases and waives ali rights and benefits of the
homestead exemption laws of the State of illinois as to ali indebtedness secured by this Mortgage.

DEFlNiTlONS. The following capitalized words and terms shall have the following meanings when used in this
Mortgage. Uniess specifically stated to the contrary, all references to dollar amounts shall mean amounts in
lawful money of the United States of Amerlca. Words and terms used in the singular shall include the plurai,
and the plural shall include the singular, as the context may require. Words and terms not otherwise defined in
this Mortgage shall have the meanings attributed to such terms in the Uniform Commerciai Code:

Borrower. The word "Borrower" means Wallace D. Lockard and includes ali co-signers and co~makers
signing the Note and all their successors and assigns.

Default. The word "Defauit" means the Defauit set forth in this Mortgage in the section titled "Default".

Environmentai Laws. The words "Environmental Laws" mean any and all state, federal and local statutes,
regulations and ordinances relating to the protection of human health or the environment, including without
limitation the Comprehensive Environmentai Response, Compensation, and Liabiiity Act of 1980, as
amended, 42 U.S.C. Section 9601. et seq. ("CERCLA"), the Superfund Amendmente end Reauthorization
Act of 1986, Pub. L. No. 99-499 i"SAFiA"i. the Hazardous Materials Transportation Act. 49 U.S.C.
Sectlon 1801, et seq., the Resource Conservation and Recovery Act. 42 U.S.C. Sectlon 6901. et seq., or
other applicable state or federal iaws. ruies, or regulations adopted pursuant thereto.

Grantor. The word "Grantor" means Wallace D. Lockard.

Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their
quantity, concentration or physicai, chemical or infectious characteristics may cause or pose a present or
potential hazard to human health or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words “i-iazardoue Substances" are used
in their very broadest sense and include without limitation any and ali hazardous or toxic substances.
materials or waste as defined by or listed under the Environmentai Lews. The term "Hazardous
Substances" also includes, without limitation, petroleum and petroleum by-products or any fraction thereof
and asbestos.

improvements. The word "lmprovements" means ali existing and future improvements. buildings.
structures, mobile homes affixed on the Reai Property. facilities, additions, replacements and other
construction on the Reai Property.

indebtedness. The word "lndsbtedness" means eli principai. interest, end other amounts, costs and
expenses payable under the Note or Reiated Documents, together with ali renewals of, extensions of,
modifications of, consolidations of and substitutions for the Note or Related Documents and any amounts
expended or advanced by Lender to discharge Grantor's obligations or expenses incurred by Lender to
enforce Grantor's obligations under this Mortgage, together with interest on such amounts as provided in
this Mortgage. Specifically. without limitation, indebtedness includes all amounts that may be indirectly
secured by the Cross-Coiiateraiizstion provision of this Mortgage.

Lender. The word "Lender" means Nationai City Bank, its successors and assigns.
Mortgage. The word "Nlortgage" means this Mortgage between Grantor and Lender.

Note, The word "Note“ means Business Credit Line and Security Agreement dated _§’_l_(a;lp_p_'.) in the
original principal amount of $100,000.00 from Borrower to Lender, together with all renewals of,
extensions of. modifications of, refinancings of, consolidations of, and substitutions for the promissory

 

0717‘|03118 Page! 11 Of 12

MORTGAGE
iContinued) Page 11

q

note or agreement NOT|CE TO GRANTOR: THE NOTE CONTA|NS A VAR|ABLE INTEREST RATE.

Personal Property. The words "Personal Property" mean all equipment. fixtures, and other articles of
personal property now or hereafter owned by Grantor, and now or hereafter attached or affixed to the Fleal
Property; together with all accessions, parts, and additions to, all replacements of, and all substitutions for,
any of such property; and together with all proceeds iinciuding without limitation ali insurance proceeds
and refunds of premiumsl from any sale or other disposition of the Property.

 

 

Property. The word "Property" means collectively the Reai Property and the Personal Property.

Reai Property. The words "Real Property" mean the real property, interests and rights, as further described
in this Mortgage.

Related Documents. The words nFlalated Documents" mean all promissory notes. credit agreements, loan
agreements, environmental agreements, guaranties, security agreements. mortgages. deeds of trust,
security deeds, collateral mortgages, and all other instruments, agreements and documents, whether now
or hereafter existing, executed in connection with the indebtedness.

Rents. The word "Rents" means all present and future rants, ravenues, income, |ssues, royalties, profits,
and other benefits derived from the Property.

GRANTOR ACKNOWLEDGES HAVlNG READ ALL THE PROV|SIONS OF TH|S MORTGAGE, AND GRANTOR
AGREES TO lTS TERMS.

GRANTOR:

X
W:%e D. Lockard

 

 

0717103118 Page: 12 Of 12

MORTGAGE
(Continuedi Pege 12

 

 

|NDlViDUAL ACKNOWLEDGMENT

' srATsoF :I:i\i(\_$)i§ ,

)SS

couNTY oF _i>\ki)% )

On this day before ma, the undersigned Notary Pub|ic, personally appeared Wallace D. Lockard. to me known
to be the individual described in and who executed the Mortgage. and acknowledged that he or she signed the
Mortgage as his or her free and voluntary act and deed. for the uses and purposes therein mentioned.

Given under my hand and official seal this i Q`£` day of . 20 .
By M…A SMW Reslding at @~03`\_)3&( l (\Q w ~
Note/:/[yé|£{rllzl{: in$:jfgtsh:';tate of w _ bu')_¢'(§_r:o$ lt l ©L°' (995}5

 

 

 

 

 

 

 

 

My commission expires q '_ 10 f 07 ‘ m;gB'c‘:§¢L;n "
c _ "°‘1*"§=3°°"1 “.°'_ “z
¢zgwc MMW v

    

 

EXHIBIT B

 

\‘>;')
_ business cnaon' i.iNs AND sec niTY AesEEMENT - i=on iiL)
%

 

Borrower: wallace D Lockard . Lender: Nationai city Bank
1911 8 .laffsraon St. Apt 1 Oalr Broolr \
chicaso. ii. abate 2021 spring anad. suits 160 A

Oak Broolr. lL 60523

 

Data. ,5 '- `k: ana 2

The above.namcd corporation. partnership. proprietorship, individual, or organization l”Borrower"i is opening a Business Credit Line open~end
credit account i"Account"l with Nationai City Bank irogather with its successors and assigns, 'Lander”l and, intending to be legally bound.
agrees that the following terms will apply to the Account

ill Line of Credit

The Account ls a line of credit which may be used to obtain loans i"Adva caa“l from time to time Any amount repaid will again be available to
borrow Borrowar'a initial lina of credit l'Crsdit Line'l is 8100,000.00J`Lsnder may change the amount of the Credit Line at any time. in ita
sole diaorstlon, by advising Borrower of such change

l2l Advancea

Borrower may obtain Advancss on the Account by issuing special Businass Credit Line checks l'Chscks"l supplied by Lender. or by way of any
other Lender-approved method Chacks must be ordered through the Lender Each Char:k must be in a minimum amount of 8500 Lender will
charge the Chacks directly against the Account Borrower should notify Lender when Borrower needs more Checks Borrower should else
notify Landsr immediately if any Giecks are lost or stolen lSee 'Stop payment Orders" section.i

l.ender may issue Borrower a Card or Carda for use with the Account. Borrower hereby authorizes Lender to issue Borrower Cardfsl for use
with the Account The word °Cerd” can mean one or more credit cards or Automatic Te|iar Machine lATMl cards iii availabisl Borrower may
purchase goods or services from merchants who honor the Card Borrower may obtain Advances from Lender or any other financial institution
that honors the Card Borrower may also obtain Advances by using a Ferscnal identification Number lPiN) for telephone banking or on-line
banking Advsncas Lender will charge all Advsnces to the Account. ll Borrower allows someone else to use Borrower'a Card or PlN and
Borrower wants to stop such use, Borrower must advise Lender in writing if such other person has a Card or PlN, Borrower must return the
Card with a written notice to Lender end/or request a new PlN from Lender

Borrower must notify Lender immediately if Borrower's Cardlal or PlN are lost or stolen, or Borrower believes that some person may be using
Borrowar's Cardlal or PlN without permission Borrower will not usa Borrower's Account after notifying Lender of loas. theft or unauthorized
usa of Borrower's Cerdlsl or F|N Lender may terminate the use of Borrower'a Cardlsi or PlN if Borrower loses Borrowor's Cardisi or FlN two
times or more in a twelve-month period Lender may also terminate the use of Borrower's Cardlsl or PlN if Borrower's New Balance exceeds
Borrowor'a Credit Line by 2% or more or if Borrower is over limit for more than ona billing cycle

Lender will have no obligation to make an Advance. may return any Check unpaid or decline a Card transaction, and have no liability for such
dishonor, under each of the following circumstances if the Account has been terminated either by Borrower cr Lender; if the resulting balance
of the Account would exceed the Credit Line~, erin the event the Account is in Defauit-, and upon Lender's request. Borrower will return Checks
and/or Cards

l$i Hnance Chargea and Faea
Advances era subject to finance charges from the date of transaction to the date payment is posted to the Account. The periodic rate of
finance charge end the annual percentage rate are subject to changa, based on the value of an index. The index in affect for each billing cycle
shall be the "Prlme Rate" of interest as published in the Monay Hates Table of The Wal/ Street Journel on the toth business day prior te
last day of the billing cycie. rounded upward. if necessary. to the nearest .001% l'lndex'i The annual percentage rate is the index plus
NBO% The finance charge for each billing cycle shall be computed at tha annual percentage rate divided by 12 However. in no event shall
the annual percentage rate exceed the maximum rate. if eny. permitted bylaw The Lender figures the finance charge by applying the monthly
periodic rats to the average daily balance of the Account iinciuding current transactional To get the average daily balance, the Lender takes the
beginning balance of the Account each day, adds any new Advances, and subtracts any payments. credits, laes. and unpaid finance charges
This gives the Lender the daily balance. Then. the Lender adds up ell the daily balances for the billing cycle and divides by the total number of
days in the billing cycle. This gives the Lender the average daily balance

Borrower shall pay an annual fee to Lender of 3250.00. hether or not Advences are made under the Account This fee is not refundable The
feels assessed ln the billing cycle following the first anniversary of the opening of the Account and each year thereafter The annual lee may be
paid to Lender, at Lender's option. by Lender deducting such fee from the available and unused Credit Line. in edditlon. the following other fees
apply to the Account: lai A late charge of 840.00 or ten percent llO%l of the amount due. whichever is greater. il Borrower is more than ten
i10l days late in paying any amount due hereunder and Lender does not require immediate payment of the whole amount outstanding hereunder

ibi An overllmlt fee of 825.00 whenever tha outstanding balance of the Account exceeds the Credit Line Lender may charge en additional
overlim|t fee for each billing cycle in which the Account exceeds the Credit Une. l¢l A returned payment fea of $30.00 if a payment on the
Account ls returned to Lender unpaid because of insufficient funda, a closed account. stop payment, or any other reason idi A returned check
fee of 330.00 if Lender dishonors a Check under the 'Advancas" section of this Agreementl lel A stop payment fee of 830,00 for each stop
payment order on a Check end a 930.00 fee for each renewal of a stop payment order lfi A photocopy fee of 85 for each copy supplied by
Lender at Borrower's requsst. igl Recording fees and closing costs associated with any security interest or mortgage securing this Account.
including fees paid to government officials and the costs of appreisai, survey. property report. document preparation. title insurance end flood
insurance determination lf Borrower is in Defauit ies defined in lldll and Lender requires immediate payment of the whole amount outstanding
hereunder or if this Agreement is terminated pursuant to l17l. Borrower agrees to pay Lender interest on the remaining balance at the
contractual rate in effect at the time of acceleration or termination plus three percent i3%l per annum Lender does not lose any of its other
rights under this Agreement whether or not it charges late payment or overllm.’t fees fha application of any lee shall ncr cure the Defauit which
initiated the foo

Regerdlsss of any other provisions of this Agreement to the contrary iinciuding any introductory or promotional interest ratssi. if Borrower fails
to make two consecutive Minimum Payments by the due date, Lender may, et its discretion. if permitted by applicable law. increase the periodic

 

 

ar

BUS|NESS CRED|T LINE AND SECUR|TY AGREEMENT - FDR (lLl
(COntinued) Page 2

m __

 

rate and annual percentage rate for all Advances iinciuding existing balances and all future Advancesi to a higher "Dolauit Rate-" The Defauit
Flete is the contractual rate in affect at the time the Defauit Rate is imposed plus three percent i3%i per annum The application of a Defauit
Flate shell not cure the default that caused the Defauit Rete to be charged. nor shall it affect any of Lendar’e rights under the "Defeuit' section
of this Agreement The Account may again be eligible for the annual percentage rate that would otherwise apply after Borrower has met the
repayment requirements of thla Agreement for three consecutive billing cyclas. After three consecutive payments, the Account will be reviewed
automatically lf all payments made were greater than or equal to the Minimum payment required and were received by their respective due
dates, the annual percentage rates for existing balencaa, as wall as new Advancea, will become the terms which would than apply to the
Account hid the two consecutive payments not been missed i-iowever, the Account will no longer be eligible for any introductory cr
promotions rata

fill Description of Personal or Reai Froperty Securlng Payment i"Propalty'l
Mortgage on real estate with a street address of~ Reai i'roparty located at 1913 S Jeffaraon St. Chlcago. |L 60816

lBl Payment ,
Borrower shall be liable for ell Advancas, finance charges, and other amounts charged to the Account. Borrower agrees to pay to Lender, at the
address specified on each monthly statement i"Slatement"l and on or before the due date shown on such Statement, at least the minimum
payment reflected on the Statemont l“Minimum Fayment'l which shall be tha greatest of~ ill 196 of the New Balance ea shown on each
Statament. fill the periodic finance charges that accrued on the outstanding balance under this Agreement during the preceding billing cycle as
shown on the Statement, or liiil 8100.00 for whatever portion of 8100 00 is necessary to pay Lender in fulli. plus any unpaid portion of
:r:viously billed Minimum Payments Payments will be applied first to all unpaid finance charges then to all fees and other charges. and then to
vancea.

D lf this box is checkad. Borrower authorizes Lender to debit Borrower’s
for the amount of the Minimum Fayment.

fbi Authorlzed Slgnatures
Borrower agrees to all provisions of this Agreement and acknowledges receipt of a copy of this Agreement, with all applicable blanks completed
before Borrower signed below

l7l Use of Chac|ta. Cards and Account

Borrower agrees that all Advances. whether by Check. Card or telephone era or will be used for business or commercial purposes The
Account, Cards and Checks may not be used for lottery. betting or gambling transactions or for any illegal transactions Borrower may authorize
its employees. officers or agents l"Employees'l to issue Checlts or use a Card issued to such Employee only for the legitimate business
expenses incurred in the ordinary course of their employment or agency with Borrower and Borrower agrees to take all necessary steps to insure
that the Checks and Cards are used for no other purpose Borrower shall be solely end completely responsible for the possession. use and
control of Checlts and Carde. Borrower agrees that lt shall be bound by the acts of its Employees. and shall pay to Lender when due all amounts
charged to the Account pursuant to the use of the Checks, the Cards or the Account by ita Employees Borrower agrees to indemnify Lender
and hold Lender harmless against any loss incurred by Lender by reason of the use of s Check. a Card or the Account which is not in
accordance with this Agreement. Borrower shall pay to Lender any amounts charged or incurred pursuant to the use of a Check, a Card or the
Account that is not in accordance with this Agreement the same as if the use had been in accordance with this Agreement Borrower agrees
that it shall remain liable for Chacks issued and Cards used by a former Employee even though that former Employee has ceased to have any
authority to issue Checlts or use Cards on the Account.

lBl Unauthorized Use

"Unauthorized Use' shell mean that use of a Check, a Card or the Account by a person other than an Employee or former Employee end from
which neither the Borrower nor any Employee or former Employee receives any benefit Use other than Uneuthorizad Use shall be deemed to be
authorized Unsuthorlzad Uso includes but is not limited to forgeries end alterations Borrower shall notify Lender immediately if any Checks or
Cards are lost or stolen Borrower agrees to indemnify Lender and hold Lender harmless against any lose incurred by Lender by reason of
Unauthorlzad l.lee occurring prior to Lender's receipt of notice of loss. theft, or possible Unauthorfzcd Use by phone at 1»800-533-6598 or in
writing to Nationai City Card Sarvicee, P 0 Box 4092. l<alamazoo. Michigan 49003 Except as provided by law, the Borrower shell pay to
Lender any amounts charged to the Account as a result of extensions of cradlt. or charges incurred pursuant to any unauthorized Use which
occurs prior to Lender's receipt of notice of loss, thalt, or possible Unauthorlzad Use. the same as ii the credit had been extended or charges
incurred pursuant to the usc of Chacks or a Card by an Employee with full authority to usa the Checks, tha Card or Account. unauthorized Use
will be deemed to be the result of negligence on the part of Borrower Lender shall be liable only if grossly negligent and in no event shall
Lender be liable for any consequentla|. indirect or special damages

|9i Security interest

Borrower grants to Lender s security interest in the Property iinciuding, without limitation, any accessions and all loss proceeds and unearned
premiums of insurance covering the Propertyl to secure the payment of any amounts owed under this Agreement and all other obligations now
or hereafter owing by the Borrower to Lender However. if the Borrower la a proprietorship and the Froperty is the proprietor's dwelling it shall
secure all other obligations now or hereafter owing by Borrower to Lender which are for business purposes only Borrower represents and
warrants that lt is the owner of the Property and that the Froperty is not subject to any other mortgage. security agreement or other lien except
any granted to Lender or disclosed to Lender in writing prior to the date of this Agreement

1101 insurance

Borrower must obtain insurance on the Property Borrower may choose the person through whom such inaurance is obtained Written evidence
of lnsurance, with Lender named a's loss payea, will be delivered to Lender if the security lor this loan is a reel estate mortgage. Borrower must
maintain proper real estate insurance on the Property and flood insurance if required by law lf this loan is secured by other then a real estate
mortgage. insurance must consist of Fira, Theft, Ccmprahenslvs and Col|islon satisfactory to Lender Borrower may obtain extended warranty
coverage, but such coverage is not required Borrower irrevocably makes Lender Borrower's agent for adjustment of all insurance losses and
settlement thereof for an amount Lender in good faith deems reasonable and to sign such proofs of loser applicationa. racelpts. sottiamants.
releases end other papers necessary for collection of loss and for return of unearned premiuma. and to endorse end collect any instrument
payable to Borrower in connection with any of the above All amounts Lender receives may, at ita optionl be applied to the indebtedness
evidenced by this Agreement cr used to repair or replace the Property lf Borrower fails to maintain such insurance, Lender may obtain
insurance on tha Property The insurance obtained by Lender shell include that coverage which Lender, in its sole discretion. deems necessary

aocount. number , each month

 

 

BUSiNESS CFlEDlT LINE AND SECUR|TY AGREEMENT - FDR ilLl
lContinuedl Page 3

 

 

 

 

 

to protect Lender's interest in the Property lf Lender obtains the insurance. Borrower agrees to pay Lender the premium therefor plus interest
thereon at tha contractual rate Borrower acknowledges Lender, as insured, may receive refunds or other remuneration which could effect the
net cost of such coverage to i.ender borrower agrees that in no case shall Borrower be entitled, directly or indirectly. to such refund or other
remuneration

lt ll Financial and Othar information

Borrower agrees to provide to Lender the following financial information with respect to the Borrower and each guarantor of the obligations
hereunder i'Guarantor“l as and when requested. end in any event not less than once each year' ial in the case of individua|s. a copy of their
annual federal income tax return for the most recent calendar year and a copy of their personal financial statement for the most recent calendar
year in form and substance reasonably satisfactory to Lender. ibl in the case of other entities, the entity's annual financial statements for the
most recent fiscal year in form and substance reasonably satisfactory to Lender and ici in ali cases, such other information in writing about
Borrower'a or Guarantor'a financial condition. properties end operations es Lender may from time to time reasonably request. Borrower's exact
legal name is es is set fonh above et the beginning of this Agreement

112l Account Stataments

Lender will furnish Borrower e Statemant et the and of each billing cycle at the and of which the Account has a "Naw Belartce'l which is a debit
or credit balance of more than 31 or on which a finance charge has been imposed "New Balance' is the sum of all outstanding Advances.
feas, peyments, other cradits. debits. and finance charges Card transactions end Chsckc that have been paid will be listed on each Statement,
but actual paid Checlts will not be returned Borrower may request copies of paid Checks from Lender end a faa may be charged Borrower
must examine each Statement to discover any errors or possible Unauthorized Use and Borrower must notify Lender in writing thereof within 60
calendar days after receipt of such Statement. Failure to notify Lender thereof in writing shell constitute acceptance by Borrower of the
Staten'tent.

f13l Proceuing of Chaclia and Cards

Lender shall pay the Checks presented and honor Card transactions when there is sufficient available credit on the Account lender may, at its
option. charge the Account for Checks and Card transactions which cause an over|imit. Borrower agrees that Lender may pay Checks and
honor Card transactions in any order which Lender chooses Lender reserves the right to charge non-customer payees a faa for cashing a
Check. Lender may pay antedated or postdated Checlrs on presentment and charge them against the Account without regard to their dates
Borrower agrees that Lender handles large numbers of items and that consistent with current industry standards Lender does not review maker
and/or endorser signatures, dates, or alterations and that in so dolng. Lender will be deemed to have exercised ordinary care in the processing of
tha Chacits Borrower agrees that Lender will not be bound by any restrictive legend appearing on the face of a Checlt.

l'i4i Stop Fayrnant 0rdera l

Lender agrees to honor en oral or written stop payment order against a Check received from Borrower within a reasonable time prior to
payment. A stop payment order against a Checlr. must accurately describe it as to date. numbar, amount. and payee, and must correctly recite
Borrower‘a name and the Account number Borrower agrees that it la current industry standard to process stop payment orders by means of
computer technology Accordlngly, Borrower's failure to provide tha exact identification of Account number andlor Check number in order to
identify the Check to be stopped may result in it being paid if presented andlor the dishonor of another Check, end Lender will not be liable to
Borrower in such event. An oral or written stop payment order remains effective for thirteen months from the date Lender receives notice of the
order A stop payment order may be renewed for successive periods equal to its original period of effectiveness if Lender receives an oral or
written renewal notice prior to the order becoming ineffective Errots in Borrower's name or the Account numbar, or inaccuracies in the
description of the number. amount. issue date or payee on the written stop payment order shell relieve Lender from any liability for any mistaken
payment or wrongful dishonor Any errors on Lender's written acknowledgment of a stop payment order must be reported in writing to Lender's
Customer Service Department within 10 calendar days of the written acknowledgment date Lender shall not be liable for any mistaken
payment or wrongful dishonor arising from Lender's error and occurring after the iO-dey psr|od. unless errors or inaccuracies are reported to
Lender within tha 10'day period Borrower agrees to indemnify Lender and hold it harmless from any and all expenses incurred or damages
suffered by Lender in honoring a stop payment order Before Lender will release a stop payment order, Lender's Customar Service Dapartment
must receive a written raouast. signed by Borrower requesting the withdrawal of the order Lender shall not be liable for any damages unless
Lender has failed to act in good faith and exercise ordinary care Lender's acceptance of a stop payment does not mean that the Chack has not
yet been paid. Lender shall have no liability resulting from the payment of a Check prior to its actual receipt of a atop payment order and
reasonable time to process the order To place stop payment orders, write to Nationai City. P 0. Boit 1030, l.QC R-KQf-D?. Southgate.
Michigan 48195-0030, or call the Customer Service number printed on the Statement

ilBl night of Setoff

Lender haa the right to deduct any amount owed by Borrower for a Min|mum Peyment which is more than 10 days past due end/or the entire
unpaid amount owing on the Account iii the entire amount owing is due for any reason set forth in the following paregraphl from any deposit
account of Borrower with Lender or from any other money Borrower has which is held by or due from Lender

i16l Defauit

Any of the following with respect to Borrower or any Guarantor of the Account shall constitute a default i“Defau|t"l hereunder insolvency.
bankruptcy. disaoiution. daeth. declaration of legal incapacity. issuance of an attachment or garnishment against any of its property, exceeding
the maximum Credit Line established by Lender for the Account. failure to malta any payment when due under this Agreement or under any
other note or obligation to Lender, failure to provide current financial information upon request of Lender, the making of any false or misleading
statement in this Agreement or on the application for credit or any financial statement provided to Lender, breach of any provision of this
Agreement. or Lender in good faith believes that Borrower will not be able to meat the repayment requirements due to an adverse change in its
financial circumstances Upon the occurrence of a Dofault. tender shell not be obligated to make Advances or honor any Checks end the entire
amount owing on the Account shall. at Lender's option, become immediately due and payable without demand or notice except that in the case
of a Defauit due to Borrower's insolvency or bankruptcy. the entire amount owing on the Account shell automatically become immediately due
and payable without demand or notice interest after Defau|t. whether prior to or after judgment by a court of competent jurisdiction. shall
continue upon the outstanding balance until paid in iul|. at tha higher of the tate provided in this Agreement or the rata otherwise permitted by
law Borrower agrees to pay upon demand all of Lender's coats and expenses, including without limitation court costs and reasonable
attornay'a fees for Lender's own salaried lawyers or independent counsel that lt hirec. incurred in connection with the enforcement of this
Agreement or the enforcement or protection of Lender's rights in the Property Borrower agrees to destroy all Checks and Cards upon

BUS|NESS CRED|T LlNE AND SECUR|TY AGREEMENT - FDFl (lL)
lContinuedl Page 4

 

 

 

 

 

termination.

lf‘ll Modlficatlon or Termlnatlon

Lender may terminate tha Account or any Card er Checlts by written notice to the Borrower, or as otherwise permitted by law, with or without
cause Upon termination by Lender. Borrower will be obligated to notify its Employeas and destroy all Checks and/cr Cards, or upon Lender's
request, return them to Lender, end to pay immediately |n full all amounts outstanding on the Account Lender may change the terms of this
Agreement at any time and from time to time without notice unless notice is required by law Upon a change in terms. the now tarrne will apply
to all new extensions of credit, end to the outstanding balance in the Borrowcr's Account. unless Lender specifies otherwise Borrower may
terminate the Account only upon written notice received by Lender Such notice shall be signed by an authorized officer or agent of the
Borrower, must contain Borrowar's nams, address and account number and be sent to the Custorner Service address printed on the Statemcnt.

l‘lB) JURY WA\VER
BCRROWEB HEREBV. AND EACH HCLDER QF TH|S AGREEMENT, BY TAK|NG FOSSESSIQN THERECF. KNOWINGLY AND VOLUNTAR|LY

WANES THE RIGHT 70 ANY JURY TBIAL lN ANY ACT|ON. FROCEE°|NG OR CCUNTERCLA|M AR|S|NG UNDER 08 lN CCNNECI'!ON WlT|'f
THIS AGREEMEN'T 08 ANY OTHE|\ WRI‘I’|NG RELATED TO TH|S AGREEM£N‘|’

l19l Jurlsd|ctton and Venue

Any action, proceeding er counterclaim at any time arising under or in connection with this Agreement or any other writing related hereto may
be brought in any federal or state court located in the county in which Lender‘s office fat the address set forth aboval is located. Borrower
hereby unconditionally submits to the jurisdiction of any such court with respect to any such action. proceeding cr counterclaim and hereby

waives any objection Borrower may now or hereafter have to the venue of any such action. proceeding or counterclaim brought in any such
oo\rtt.

1201 Other Provisiona

ial Borrower will lteop the Property insured end in good condition end will promptly pay all taxes and license feas, and all repair, malntananco
and preservation coats pertaining to the Property lbl upon Lender's request, Borrower will promptly deposit with Lender the certificate of title
or any other documents Lender may need to perfect its security interest lcl Wlthout Lender's prior written approval, Borrower will not sel|,
leasa. or otherwise dispose of, nor permit any encumbrance on the i’roperty, nor will Borrower permanently remove ncr permit removal of the
Property to another state or jurisdiction ldl Borrower will not use the Property for any unlawful purpose. tel lf the Property ia personal
property, it will not be so attached or affixed to real property that it becomes a fixture without the Lender's prior written consent. ill Borrower
may not voluntarily or involuntarily assign any of its rights in the Account. lgl Borrower agrees to promptly notify Lender of any change in its
nama. type of organization. organizational identification number. state of incorporaticn, formation or registration or the address of its chief
executive office cr principal residence, or of any merger. reorganization, or consolidation lhl Except as otherwise prohibited by |aw, Borrower
and eny Guarantor agree and consent that Lender and its affiliates lcollect|valy. "National City'j. may provide to others information about
Lender's transactions and experiences with Borrower and/or any Guarantor Also, Lender may share with its affiliates all information about
Borrower and any Guarantor for the purposes, among other things, of evaluating credit applications or offering products and services that
Nationai City believes may be of interest to Borrower or Guarantcr Borrower also agrees that Lender may provide personal data to Vlsa U S.Al.,
its Membars. or their respective contractors for the purpose of providing Emergency Cash end Emergency Card Rep|acement Services lil
Lender may delay enforcing any of its rights under this Agreement without losing them ljl Lender may accept late payments or partial
payments even though marked "payment in fu|l" without losing any of its rights under this Agreement lkl This Agreement and the use of the
Account, Credit Lina. Checks and Cards shall be governed by and construed in accordance with the lew of the State cf illinois ill lf it is
determined for any reason that any part of this Agreement is invalid or unenforceable. this shall not affect the validity or enforcement of any
other provision, and this Agreement will then read as if the invalid or unenforceable part were not there lml Borrower irrevocably makes
Lender Borrower's agent to sign on Borrowsr's behalf all documents in connection with this Agreement including, without limitation, instruments
payable to Borrower, applications, racelpts, settlements, financing statements, releases, certificates of title and proofs of loss This agency
shall be coupled with an interest and shall not be revoked by death, dissoluticn, incompetency or incapacity fnl lf this Agreement is signed by
more than one person. each person may draw Chacks on the Account but each person will be issued their own Card lwhich may only be used
by that personl Eech person signing this Agreement is jointly and severally liable for all Advances end charges on the Account and any such
person may direct Lender not to make further Advances on the Account; howaver, reinstatement will only be made on the joint request of ell
signers lol Chergas from foreign merchants and financial institutions may be made in foreign currency Lender will bill in U S. Dollars based on
the exchange rata on the day Lender settles the transaction plus any special currency exchange charges ln the case of VlSA Accounts. the
exchange rate applied to each such transaction is a rate selected by VlSA from a range of rates available in wholesale currency markets for the
applicable central processing date. which rate may vary from the rate VlSA itself receives, or the government'mandated rate in effect for the
applicable central processing date in addition, Lender will charge a foreign transaction fee of 1% of the converted amount. Because of the
special charges and possible differences in exchange rates between the time Lender settles and the time the transaction was initiatad. the total
charge for a foreign transaction may be greater than the cash advance or purchase at the time it was madc. lpl Borrower will. at Borrowar’s
expense. upon each request el Bank, lil file. end hereby authorizes Bank to lila. from time to time such financing statements and other writings
in such public offices as Bank may require or deem advisable containing a description of the property, Borrower's federal taxpayer identification
numbar. social security number end/or state organizational or registration number, if any. or any other information as Bank may require or deem
advisabla. liil place a legend on all chattel paper indicating that Bank has a security interest in the chattel paper end liiil comply with every other
requirement deemed necessary by Bank for tha perfection and protection of its security interest, mortgage or other lien on the Property

l21l Warrant of Attornsy lConfession of Judgment)

The borrower end each Guarantor hereof jointly and severally authorize any attorney et law to appear in any Court of Racord in the State of
illinois or any other State or Territory of the United States after the indebtedness evidenced by end arising under this Agreement becomes due
and admit the maturity of this Agreement. the amount due thereon, and the jurisdictional facts thereof, and waive the issuing end service of
process. and confess judgement against such Borrower end/or Guarantor ln favor of the holder of this Agreement for the amount than appearing
due and costs of suit iinciuding, but not limited to. attorneys' feesl and thereupon to waive all errors, rights of appeal end stay of execution
This ia a joint and several warrant of attorney Borrower and each Guarantor hereby waive and release any end all claims or causes of action
which such Borrower and/or Guarantor might have against any attorney acting under the terms of the authority which such Borrower end/or
Grantor has granted herein arising out of cr connected with the confession of any judgment Should Borrower or any Guarantor enter an
appearance in such cause of action and commence any proceeding to open or vacate a judgment taken by confession hereunder and seek to
defend against that judgment, such Borrower and/or Guarantor shall be liable for and hereby agrees to pay all additional expenses of Bank

 

` . BUS|NESS CRED|T LiNE AND SECUR|TY AGREEN|ENT - FDR i|L)
lContinuedl Page 5

 

including attorneys' leea. expenses and court costs incurred in connection with the collection of the obligations evidenced by this Agreement
end allocate of any nature incurred by Bank under any of the documents executed in connection with this Agreement

Wa c ar , n vldua

GUARANT¥ OF PAYMENT ~ WA|VEfl OF RIGHTS

For value received and intending to be legally bound. the undersigned l"Guarentor"l jointly and severally guarantees the prompt payment of the
indebtedness evidenced by and arising under the above Agreement when each payment becomes due, end approves all the provisions of the
above Agreement. Guarantor's liability under this Gueranty shall remain |n effect until the indebtedness evidenced by this Agreement is fully
paid or until Lender gives Guarantor. a written release Guarentor agrees that: iii Guarantor’s liability shall remain in effect even if Lender
agrees to changes in basic terms of the Agreement without Guarantor's consent. such as lai renewals or extensions of time. (bl releases of
security or other obligors other titan Guarantor. or ici changes in the rate or method of computing interest. end l2l Lender need give
Guarantor no notice of Default. no notice of any change in basic terms of the Agreement nor any other notice of any kind, and fill Lender may
proceed directly against Guarantor. whether or not i.ender shell have first made any presentment or demand for payment to anyone and whether
or not Lender proceeds against anyone else or against security iii anyi. and (4) Guarantor will not use, and Guarantor hereby waivcs. any
defense to Guarantor's direct and absolute obligation to pay the indebtedness evidenced by this Agreement when due, together with any
interest accruing on the indebtedness evidenced by this Agreement. To the extent that Borrower or any other person liable for all or any part of
the indebtedness evidenced by this Agreement makes a payment or payments to the Lender, which payment or any part thereof is subsequently
invalidatad. declared to be fraudulent or proferential, set aside and/or required to be paid to a rrustae. receiver or any other party under any
bankruptcy act or any other lew, then to the extent of such payment, the obligation of the Guarantor hereunder to make such payment shall
remain in full force and effect as if such payment had not been made Guerantor agrees to pay upon demand all ol Lender's costs and
expansea, including Lender's attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Guarenty
Guerantcr agrees to provide updated financial information to Lender from time to time upon Lender's request for the duration of the credit
facility evidenced by the Agreement. Guarentor authorizes Lender to obtain information from others from time to time concerning Guarentor's
credit and trade etanding, including Guarantor's personal credit report and other relevant information impacting the credit facility

The borrower and each Guerantor hereof jointly and severally authorize any attorney at law to appear in any Court of Record in the State of
illinois or any other State cr Territory of the United States after the indebtedness evidenced by and arising under this Agreement becomes due
and admit the maturity of such Agreement. the amount due thareon, end the jurisdictional facts thereof, and waive the issuing and service of
procees, and confess judgement against such Borrower and/or Guarantor in favor of the holder of such Agreement for the amount then
appearing due and costs of suit iinciuding, but not limited to, attorneys' feesi and thereupon to waive all errors. rights of appeal and stay of
execution This is a joint and several warrant of attorney Borrower and each Guarantor hereby waive and release any and all claims cr causes
of action which such Borrower and/cr Guarantor might have against any attorney acting under the terms of the authority which such Borrower
end/or Grantor has granted herein arising out of or connected with the confession of any iudgmant. $houid Borrower or any Guarantor enter an
appearance in such cause of action and commence any proceeding to open cr vacate a judgment taken by confession hereunder and seek to
defend against that iudgment. such Borrower and/or Guarantor shall be liable for and hereby agrees to pay all additional expenses of Bank
including attorneys' fees, expenses and court costs incurred in connection with the collection of the obligations evidenced by this Agreement
and all costs of any nature incurred by Bank under any of the documents executed in connection with this Agreement.

xW x
Guara Guarantor

 

 

EXHIBIT C

 

 

Case: 1:17-cv-05340 Document #: 19 Filed: 12/13/17 Page 1 of 1 PagelD #:66

lN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

PNC Bank, National Association, Successor In
lnterest Via Merger To Nationai City Bank,

Plaintiff, iCase No. 17 cv 05340

Wallace D. liockard,

Defendants.

Assigncd Judge: Robert W. Gettleman
Magisiratc Judge: Mary M. Rowland

 

ORDER

This matter coming before the court on Plaintifi’s continued motion for default judgment
(doc. 12), due noticing being given, defendant previously being given leave to respond to the
motion (doc. 18) but failing to do so, and defendant failing to answer the complaint or appear in
court on December 13, 2017, lT IS HEREBY ORDERED:

l. Plaintiff’s motion for default is granted and judgment is hereby entered in favor of
Plaintiff and against Defendant Wallace D. Lockard, in the amount of $145,534.94.

Daied `iQ/W/"?

wiggle ii'J\/\)» @Q£'?;»---

James M. Crowley (ARDC #6182597)
Mattl'tew L. Hendrickscn (ARDC#6296720)
PLUNKE'I"I` COONEY, P.C.

221 N. LaSalle Street, Suite 1550

Chicago, lllinois 60601

(312) 670-6900

jcrowley@glunkettcooney.com
mhendrickseri@plunkettcooney.com

 

